DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations “the sidewalls of the metal encapsulation layer" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, “[[the]] sidewalls of the metal encapsulation layer".


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-7, 21-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPub 2018/0366638) in view of Hsieh (US PGPub 2018/0175284).
Regarding claim 1, Lin discloses in Figs. 3A-D, forming an insulating layer (156,158,162,164, para. [0065-0066]) over a memory device (150, para. [0065]:  MTJ layers 144, 146 & 148) and an electrode (152, para. [0065]) in contact with the memory device; 
etching (para. [0066]) portions of the insulating layer, the etching exposing a top-most surface of the electrode and a portion of sidewalls of the electrode (para. [0067]:  top surface and portion of sidewall surface are exposed by recess 165), wherein the top-most surface of the electrode is substantially parallel to an underlying metallization layer (142, para. [0065]) and the sidewalls of the electrode are substantially normal to the underlying metallization layer; and 
forming an encapsulation layer (170, para. [0068-0069]:  conformally in recess 165) over and in contact with the top-most surface of the electrode and the portion of sidewalls of the electrode.  Lin further discloses that the encapsulation layer serves as an etch protector (para. [0069]).
Lin appears not to explicitly disclose that the encapsulation layer is a metal encapsulation layer.
Hsieh discloses in Fig. 3, forming a metal encapsulation layer (60, para. [0042]:  selective deposition of e.g. W, Co and Ru) over and in contact with top and sidewalls of a top electrode (30) of an MJT structure (12) as an etch protector (para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective metal deposition method of Hsieh in Lin to provide the etch protective encapsulation layer, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the encapsulation layer is a metal encapsulation layer.
Regarding claim 2, Lin as combined further discloses that forming the metal encapsulation layer comprises:  depositing one or more metal encapsulation materials selective (Hsieh, para. [0042]:  selective deposition) to the insulating layer.
Regarding claim 3, Lin as combined further discloses (Lin, Fig. 3D, para. [0070]) forming an inter-layer dielectric (172/174) over and in contact with the insulating layer (164) and metal encapsulation layer (170).

Regarding claim 6, Lin further discloses forming a contact (176, para. [0071]) within the one or more contact trenches.
Regarding claim 7, Lin further discloses that forming the contact within the one or more contact trenches comprises:  depositing at least one contact material within the one or more contact trenches (para. [0071]).Lin as combined appears not to explicitly disclose planarizing the at least one contact material.
Hsieh discloses forming a contact by depositing a contact material within a contact trench (para. [0057]:  conductive material deposited over dielectric 80 in trench 84); and planarizing the contact material (para. [0057]:  removal of overlying material to make planar with mask 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective metal deposition method of Hsieh in Lin to provide the etch protective encapsulation layer, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the method includes planarizing the at least one contact material.
Regarding claim 21, Lin as combined further discloses that the metal encapsulation layer (Lin, 170) is formed in direct contact with the top-most surface and the portion of the sidewalls of the electrode (para. [0067-0069]).Regarding claim 22, Lin discloses in Figs. 3A-D, forming an insulating layer (156,158,162,164, para. [0065-0066]) over a memory device (150, para. [0065]:  MTJ layers 144, 146 & 148) and an electrode (152, para. [0065]) in contact with the memory device; 
etching (para. [0066]) portions of the insulating layer, the etching exposing a top-most surface of the electrode and a portion of sidewalls of the electrode (para. [0067]:  top surface and portion of 
forming an encapsulation layer (170, para. [0068-0069]:  conformally in recess 165) over and in contact with the top-most surface of the electrode and the portion of sidewalls of the electrode such that sidewalls of the encapsulation layer and the sidewalls of the electrode are coplanar (where the encapsulation layer contacts the sidewalls of the electrode, they are coplanar).  Lin further discloses that the encapsulation layer serves as an etch protector (para. [0069]).
Lin appears not to explicitly disclose that the encapsulation layer is a metal encapsulation layer.
Hsieh discloses in Fig. 3, forming a metal encapsulation layer (60, para. [0042]:  selective deposition of e.g. W, Co and Ru) over and in contact with top and sidewalls of a top electrode (30) of an MJT structure (12) as an etch protector (para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective metal deposition method of Hsieh in Lin to provide the etch protective encapsulation layer, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the encapsulation layer is a metal encapsulation layer.
Regarding claim 23, Lin as combined further discloses that forming the metal encapsulation layer comprises:  depositing one or more metal encapsulation materials selective (Hsieh, para. [0042]:  selective deposition) to the insulating layer.
Regarding claim 24, Lin as combined further discloses (Lin, Fig. 3D, para. [0070]) forming an inter-layer dielectric (172/174) over and in contact with the insulating layer (164) and metal encapsulation layer (170).
Regarding claim 25, Lin as combined further discloses forming one or more contact trenches (Lin para. [0071]) within the inter-layer dielectric (172/174), the one or more contact trenches exposing at least a portion of the metal encapsulation layer (170).

Regarding claim 28, Lin further discloses that forming the contact within the one or more contact trenches comprises:  depositing at least one contact material within the one or more contact trenches (para. [0071]).
Lin as combined appears not to explicitly disclose planarizing the at least one contact material.
Hsieh discloses forming a contact by depositing a contact material within a contact trench (para. [0057]:  conductive material deposited over dielectric 80 in trench 84); and planarizing the contact material (para. [0057]:  removal of overlying material to make planar with mask 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective metal deposition method of Hsieh in Lin to provide the etch protective encapsulation layer, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the method includes planarizing the at least one contact material.



Claims 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hsieh, and further in view of Hung (US PGPub 2014/0199837).
Regarding claim 5, Lin as combined appears not to explicitly disclose that forming the one or more contact trenches comprises:  forming a patterning stack on and in contact with the inter-layer dielectric; and transferring a pattern of the patterning stack to the inter-layer dielectric.
	Hung discloses a multi-layer mask comprising photosensitive layers (138, 140 and 144, para. [0017]) and hardmask layers (134, para. [0016]:  etch/slurry removal selective to ILD layer 132) for trench formation suitable for subsequent conductive fill and planarization.  See Fig. 10 and para. [0024] for final contact structure 176 post-planarization.

Regarding claim 26, Lin as combined appears not to explicitly disclose that forming the one or more contact trenches comprises:  forming a patterning stack on and in contact with the inter-layer dielectric; and transferring a pattern of the patterning stack to the inter-layer dielectric.
	Hung discloses a multi-layer mask comprising photosensitive layers (138, 140 and 144, para. [0017]) and hardmask layers (134, para. [0016]:  etch/slurry removal selective to ILD layer 132) for trench formation suitable for subsequent conductive fill and planarization.  See Fig. 10 and para. [0024] for final contact structure 176 post-planarization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-layer mask of Hung in Lin as combined to facilitate trench formation and subsequent planarization.  In so doing, forming the one or more contact trenches comprises:  forming a patterning stack on and in contact with the inter-layer dielectric; and transferring a pattern of the patterning stack to the inter-layer dielectric.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891